Exhibit 99.1 Press Release Release date: February 23, 2017 Communications Sales & Leasing, Inc. Reports Fourth Quarter and Full Year 2016 Results Announces $170 Million Acquisition of Hunt Telecom #1 E-Rate Program Service Provider of K-12 Schools in Louisiana 140,000 Fiber Strand Miles • Revenues of $206.9 Million and $770.4 Million for the Fourth Quarter and Full Year • Net Loss of $0.04 Per Diluted Common Share for each of the Fourth Quarter and Full Year • AFFO Per Diluted Common Share of $0.66 and $2.61 for the Fourth Quarter and Full Year • Closed Acquisition of Network Management Holdings LTD (“NMS”) • Introduces 2017 Financial Outlook • Announces Corporate Name Change LITTLE ROCK, Ark., February 23, 2017 (GLOBE NEWSWIRE) Communications Sales & Leasing, Inc. ("CS&L" or the “Company”) (Nasdaq: CSAL) today announced its results for the fourth quarter and year end 2016, and that it will change its corporate name to Uniti Group Inc.The Company’s ticker symbol on the Nasdaq Stock Market will change to “UNIT” effective at market open on February 27, 2017.
